PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
American Cryostem Corporation
Application No. 15/344,805
Filed: 7 Nov 2016
For CELL CULTURE MEDIA, KITS AND METHODS OF USE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed on June 30, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  This petition is being treated as a pursuant to 37 C.F.R. 
§§ 1.78(c) and 1.78(e).

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On March 3, 2022, the petition fee was received.

On June 30, 2022, a corrected/updated ADS was received.

Requirements (1) and (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above have been satisfied.  The petition does not satisfy item (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e).

Regarding requirements (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e), first, 37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(2) each requires a specific statement of unintentional delay, and neither has been located in the petition.  

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

First, the facts and circumstances surrounding the entire delay have not been provided.

Second, this application was filed on November 7, 2016 without an ADS. The USPTO mailed a filing receipt on November 23, 2016, which sets forth, in pertinent part:
 
    PNG
    media_image2.png
    56
    681
    media_image2.png
    Greyscale


The USPTO mailed an updated filing receipt on June 30, 2021, which sets forth, in pertinent part: 
	
    PNG
    media_image3.png
    56
    695
    media_image3.png
    Greyscale


Applicant first attempted to introduce a benefit claim on February 28, 2022 via the submission of a corrected/updated ADS, almost five years past the expiration of the time period set by 37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(3)(ii) (the time period expired on March 7, 2017 at midnight), however a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was not included with the February 28, 2022 submission.
 
On March 2, 2022, the USPTO mailed a response to request for corrected filing receipt in response to the February 28, 2022 submission, indicating that a petition seeking the acceptance of an unintentionally delayed benefit claim would be required.

Applicant filed the fee that is associated with the filing of such a petition the following day along with another corrected/updated ADS, but it does not appear that a petition was included.  

On March 7, 2022, the USPTO mailed another response to request for corrected filing receipt in response to the March 3, 2022 submission, repeating that a petition seeking the acceptance of an unintentionally delayed benefit claim would be required.

On March 18, 2022 a power of attorney was filed, and on March 22, 2022, the USPTO mailed another response to request for corrected filing receipt, repeating that a petition seeking the acceptance of an unintentionally delayed benefit claim would be required.

On June 23, 2022 and June 28, 2022, Applicant filed additional corrected/updated Application Data Sheets, and this petition was filed on June 30, 2022.

It is not clear why the party/parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded before February 28, 2022.  It is equally unclear why no action was taken to secure the desired benefit claim until the filing of this petition more than five years and seven months after the mailing of the November 23, 2016 filing receipt and more than three months after being expressly informed that a petition seeking the acceptance of an unintentionally delayed benefit claim would be required.  This must be addressed on renewed petition.    

A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which he lacks firsthand knowledge.

Another petition fee and another corrected/updated ADS are not required.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1  




/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.